Citation Nr: 0844081	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-32 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Steven T. Weisweaver, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, District of Columbia, that declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for PTSD.  The veteran perfected a timely appeal 
of this determination to the Board.

In August 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned.  The veteran's 
testimony on that occasion has been transcribed and 
associated with his claims file.

At the August 2008 Board hearing, the veteran's 
representative indicated that the veteran also wished to 
claim entitlement to a total disability rating for individual 
unemployability (TDIU).  The RO has not yet addressed the 
issue of entitlement to a TDIU.  Therefore, the matter is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

New evidence relating to an unestablished fact necessary to 
substantiate a previously denied claim of entitlement to 
service connection for PTSD has been received.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008), defines VA's duty to assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
The Board finds that, given the favorable action taken below 
with respect to the reopening of the veteran's claim of 
entitlement to service connection for PTSD, no discussion of 
the VCAA at this point is required. 

II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
PTSD was previously denied in August 1999 and September 2003 
rating decisions, and those decisions became final.  The 
basis of those denials was that the veteran did not have a 
verified in-service stressor to which a current diagnosis of 
PTSD was linked.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Since the time of his September 2003 denial, the veteran has 
submitted evidence including an October 2005 statement from 
his VA psychiatrist, which indicates that the veteran was a 
patient under the psychiatrist's care, and that the veteran 
reported the in-service stressor of witnessing his closest 
friend blown up after stepping on a mine while policing an 
area.  The veteran also submitted a Report of Casualty, 
indicating that during the veteran's service in Vietnam, a 
person who served in the veteran's unit was killed by a 
detonated mine while policing an area in front of a bunker on 
the perimeter of an aircraft landing zone.  This new evidence 
relates to the unestablished fact of an in-service stressor 
linked to a current diagnosis of PTSD.  Thus, the Board finds 
that new and material evidence has been submitted to reopen a 
previously denied claim of service connection for PTSD.


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.


REMAND

The issue of entitlement to service connection for PTSD must 
be remanded for the following reasons.

First, subsequent to the RO's certification of this case to 
the Board, VA received additional records from the veteran 
and his representative, including records from the Social 
Security Administration (SSA) and records of the veteran's 
unit during his period of service, which are pertinent to his 
claim and were not accompanied by a waiver of initial RO 
review.  When the Board receives pertinent evidence that was 
not initially considered by the RO, generally the evidence 
must be referred to the RO for review unless such procedural 
right is waived by the veteran either in writing or formally 
and clearly on the record at the time of a hearing.  See 38 
C.F.R. § 20.1304(c) (2008).  Thus, the instant case must be 
remanded for RO review of such evidence associated with the 
claims file subsequent to the RO's certification of the 
instant case to the Board.

Second, in an October 2005 letter, the veteran's VA 
psychiatrist indicated that the veteran experienced numerous 
in-service stressors related to his PTSD, and that such 
stressors were brought out at weekly group sessions at the 
Fort Dix, New Jersey, VA outpatient clinic, in which the 
veteran participated in the year 2000.  However, such VA 
outpatient records from Fort Dix, New Jersey, from the year 
2000 have not been associated with the claims folder, and 
there is no indication that the RO attempted to obtain such 
records.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, on remand, the RO should attempt 
to obtain such 2000 records from the VA outpatient clinic in 
Fort Dix, New Jersey.

Third, in an October 2008 letter, the veteran's 
representative submitted a decision letter from the SSA and 
indicated that the veteran attempted to obtain further SSA 
records, but was unable to do so.  Records from the SSA must 
be obtained, and appropriate consideration and weight must be 
given to them.  See 38 C.F.R. § 3.159; see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, on remand, the 
RO should attempt to obtain any such outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA medical treatment records 
from the VA medical center in Fort Dix, 
New Jersey, from January 1, 2000 to the 
present date that pertain to the 
veteran's claim on appeal, and 
associate such records with the claims 
folder.  Any unsuccessful attempts to 
obtain such records should be 
documented and associated with the 
claims folder.

2.	Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record, including all records 
associated with the claims folder since 
the issuance of the most recent 
supplemental statement of the case, and 
readjudicate the issue on appeal.  If 
the benefit sought is not granted, the 
RO should issue a supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


